Citation Nr: 9906118	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1953 to 
January 1955.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  By means of a decision dated in 
November 1997, the Board remanded this claim for further 
development.  The RO has continued to deny the benefit sought 
by means of decisions dated in March and April 1998.

The Board notes that in a statement dated in July 1996, the 
appellant had raised claims of service connection for, among 
others, gastritis and allergy.  The RO has not addressed 
these two claims.  Therefore, the matter is referred to the 
RO.


REMAND

Upon careful review of the record, the Board is of the 
opinion that the etiology of the vertigo for which the 
appellant seeks service connection should be established by 
an ENT specialist before this case is decided.  Accordingly, 
this claim is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a VA Ear, Nose, and Throat 
examination by a specialist to determine 
the etiology of his vertigo.  The 
examiner is asked to provide a diagnosis 
of the disability causing vertigo.  The 
examiner is also asked to state whether 
it is at least as likely as not that such 
disability causing vertigo was present in 
service or was secondarily caused by 
otitis media or a service-connected 
disability.  The rationale for all 
opinions expressed should be set forth in 
a clear, concise, and legible manner in 
the examination report.  The examiner 
should be provided with and review the 
claims file and a copy of this remand.  
The examiner should indicate that such 
review has occurred in the examination 
report. 

2.  Once the above has been accomplished, 
the RO should review the claim and 
determine whether any additional 
development is necessary.  If so, all 
such further development should be 
accomplished.  

3.  The RO should then readjudicate the 
claim on appeal.

If the benefit sought remains denied, following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


